Exhibit 10.21

 

BIOMX INC.

2019 OMNIBUS LONG-TERM INCENTIVE PLAN

 

OPTION AGREEMENT

 

FOR OPTIONS GRANTED UNDER SECTION 102(b)(2)

 

OF THE ISRAELI INCOME TAX ORDINANCE

 

TO EMPLOYEES, OFFICERS OR DIRECTORS

 

AS 102 CAPITAL GAINS TRACK OPTION

 

Unless otherwise defined herein, capitalized terms used in this Option Agreement
shall have the meaning ascribed to them in the BiomX Inc. 2019 Omnibus Long-Term
Incentive Plan (including the Israeli Appendix thereto, the “Plan”).

 

This Option Agreement (the “Agreement”) includes the Notice of Option Grant
attached hereto as Exhibit A (the “Notice of Option Grant”).

 

Definitions

 

“102 Capital Gain Track Award” means any Award granted by the Company to an
Employee pursuant to Section 102(b)(2) or (3) (as applicable) of the Ordinance
under the capital gain track.

 

“102 Award” means any Award intended to qualify (as set forth in the applicable
Option Agreement) and which qualifies under Section 102, provided it is settled
only in shares of Common Stock.

 

“102 Trustee Award” means, collectively, 102 Capital Gain Track Awards and 102
Ordinary Income Track Awards.

 

“Affiliate” means, for the purpose of 102 Trustee Award, an “employing company”
within the meaning and subject to the conditions of Section 102(a) of the
Ordinance.

 

“Award” means any award or benefit granted under the Plan, including, without
limitation, the grant of Options and Full Value Awards.

 

“Controlling Stockholder” means as to such term is defined in Section 32(9) of
the Ordinance.

 

“ITA” means the Israeli Tax Authority.

 

“Ordinance” means the Israeli Income Tax Ordinance (New Version), 1961,
including the Rules and any other regulations, rules, orders or procedures
promulgated thereunder, as may be amended or replaced from time to time.

 

An “Option” means an option that entitles the Participant to purchase Shares
upon meeting the requirements under the Plan and this Agreement and providing an
Exercise Price.

 

“Participant” means the holder of an outstanding Award.

 

“Required Holding Period” as defined in Section 3.5(a) of the Appendix.

 

 

 

 

“Rules” means the Income Tax Rules (Tax Benefits in Share Issuance to Employees)
5763-2003.

 

“Section 102” shall mean Section 102 of the Ordinance as amended.

 

“Shares” shall mean shares of Common Stock of the Company.

 

“Trust Agreement” means the agreement to be signed between the Company, an
Affiliate and the Trustee for the purposes of Section 102.

 

“Trustee” means the trustee appointed by the Company’s Board of Directors and/or
by the Committee to hold the Awards and approved by the ITA.

 

1.Grant of Option.

 

The Compensation Committee of the Board of Directors of BiomX Inc. (the
“Company”) hereby grants to the Participant, an Option to purchase the number of
Shares set forth in the Notice of Option Grant, at the exercise price per Share
set forth in the Notice of Option Grant (the “Exercise Price”), and subject to
the terms and conditions of Section 102(b)(2) of the Ordinance, the Rules, the
Plan, which is incorporated herein by reference, and the Trust Agreement. The
Options are granted as a 102 Capital Gains Track Award. In the event of a
conflict between the terms and conditions of the Plan and this Option Agreement,
the terms and conditions of the Plan shall prevail. However, the Notice of
Option Grant sets out specific terms for the Participant hereunder and will
prevail over more general terms in the Plan and/or this Agreement, if any, or in
the event of a conflict between them.

 

2.Issuance of Option.

 

2.1 The Option will be registered in the name of the Trustee as required by law
to qualify under Section 102, for the benefit of the Participant. Participant
shall comply with the Ordinance, the Rules, and the terms and conditions of the
Trust Agreement.

 

2.2 The Trustee will hold the Option or the Shares to be issued upon exercise of
the Option for the Required Holding Period. It is acknowledged that as long as
the Shares are held by the Trustee, the Trustee shall be the registered
shareholder of the Shares, and hold such Shares for the benefit of the
Participant. The Trustee shall vote the Shares in accordance with the
instructions of the Board of Directors, or any individual designated by the
Board of Directors for that purpose.

 

2.3 The Participant hereby undertakes to release the Trustee from any liability
in respect of any action or decision duly taken and bona fide executed in
relation to the Plan, or any Option or Share granted to him thereunder.

 

2.4 The Participant hereby confirms that s/he shall execute any and all
documents which the Company or the Trustee may reasonably determine to be
necessary in order to comply with the Ordinance and particularly the Rules.

 

3.Non-Transferability of Option and Shares.

 

3.1 Non-Transferability of the Option. The Option may not be transferred in any
manner other than by will or the laws of descent or distribution and may be
exercised during the lifetime of the Participant, by the Participant only. The
transfer of the Option is further limited as set forth in the Plan.

 

3.2 Non-Transferability of Shares. The transfer of the Shares to be issued upon
exercise of the Option is limited as set forth in the Plan, the Company’s
Certificate of Incorporation and By-laws (the “Company’s Charter Documents”) and
in Section 6 below.

 

2

 

 

4.Period of Exercise.

 

4.1 Term of the Option. The Option may be exercised in whole or in part once
vested at any time for a period of ten (10) years from the Date of Option Grant
unless otherwise explicitly stated in the Notice of Option Grant, subject to
Section 4.2 below. The Date of Grant, the vesting dates and the dates at which
the Option is exercisable are set out in the Notice of Option Grant.

 

4.2 Termination or Expiration of the Option. The Option shall not be exercisable
after the Company’s close of business on the last business day that occurs prior
to the Expiration Date. The “Expiration Date” shall be the earliest to occur of:

 

(i)the ten-year anniversary of the date in which the Option was granted (the
“Grant Date”);

 

(ii)if the Participant’s Termination Date occurs by reason of death or
Disability (defined as a case where during the period in which the Participant
is unable, by reason of a medically determinable physical or mental impairment,
to engage in any substantial gainful activity, which condition, in the opinion
of a physician selected by the Company, is expected to have a duration of not
less than 120 days), the one-year anniversary of such Termination Date;

 

(iii)if the Participant’s Termination Date occurs for Cause (as determined by
the Company), the Termination Date;

 

(iv)if the Participant’s Termination Date occurs for any reason other than those
listed in subsection (i), (ii), or (iii) of this Section 4.2, and unless set
forth otherwise in the Notice of Option Grant, the 90-day anniversary of such
Termination Date.

 

5.Exercise of Option Award.

 

5.1 The Option, or any part thereof, shall be exercisable by the Participant’s
signing and returning to the Company at its principal office (and to the
Trustee, where applicable), a “Notice of Exercise” in the form attached hereto
as Exhibit B, or in such other form as the Company and/or the Trustee may from
time to time prescribe, together with payment of the aggregate purchase price in
accordance with the provisions of the Plan.

 

5.2 In connection with the issuance of Shares upon the exercise of the Option
(or any part thereof), the Participant hereby agrees to sign any and all
documents required by law and/or the Company’s Charter Documents and/or the
Trustee.

 

5.3 After a Notice of Exercise has been delivered to the Company it may not be
rescinded or revised by the Participant.

 

5.4 The Company will notify the Trustee of any exercise of Option as set forth
in the Notice of Exercise. If such notification is delivered during the Required
Holding Period, the Shares issued upon the exercise of the Option shall be
issued in the name of the Trustee and held in trust on the Participant’s behalf
by the Trustee. In the event that such notification is delivered after the end
of the Required Holding Period, the Shares issued upon the exercise of the
Option shall either (i) be issued in the name of the Trustee, subject to the
Trustee’s prior written consent, or (ii) be transferred to the Participant
directly, provided that the Participant first complies with the provisions of
Section 7 below. In the event that the Participant elects to have the Shares
transferred to the Participant without selling such Shares, the Participant
shall become liable to pay taxes immediately in accordance with the provisions
of the Ordinance.

 

3

 

 

6.Market Stand-Off.

 

In connection with any underwritten public offering by the Company of its equity
securities, and if requested by the underwriters of such public offering, the
Participant shall be obligated not, directly or indirectly to sell, make any
short sale of, loan, hypothecate, pledge, offer, grant or sell any option or
other contract for the purchase of, purchase any option or other contract for
the sale of, or otherwise dispose of or transfer, or agree to engage in any of
the foregoing transactions with respect to, any Option or Shares without the
prior written consent of the Company or its underwriters. Such restriction (the
“Market Stand-Off”) will be in effect for such period of time following the date
of the final prospectus for the offering as may be required by the underwriters.
In the event of the declaration of a share dividend, a spin-off, a share split,
an adjustment in conversion ratio, a recapitalization or a similar transaction
affecting the Company’s outstanding securities without receipt of consideration,
any new, substituted or additional securities which are by reason of such
transaction distributed with respect to any Shares subject to the Market
Stand-Off, or into which such Shares thereby become convertible, shall
immediately be subject to the Market Stand-Off. In order to enforce the Market
Stand-Off, the Company will be entitled to require the Participant to execute a
form of undertaking to this effect or impose stop-transfer instructions with
respect to the Shares acquired upon the exercise of the Option until the end of
the applicable stand-off period. The Company’s underwriters shall be
beneficiaries of the agreement set forth in this Section 6.

 

7.Taxes.

 

7.1 Any tax consequences arising from the grant or exercise of any Option, from
the payment for Shares covered thereby, or from any other event or act (of the
Company, and/or its Affiliates, and the Trustee or the Participant) relating to
the Option or Shares issued upon exercise thereof, shall be borne solely by the
Participant. The Company and/or its Affiliates, and/or the Trustee shall
withhold taxes according to the requirements under the applicable laws, rules,
and regulations, including withholding taxes at source. Furthermore, the
Participant agrees to indemnify the Company and/or its Affiliates and/or the
Trustee and hold them harmless against and from any and all liability for any
such tax or interest or penalty thereon, including without limitation,
liabilities relating to the necessity to withhold, or to have withheld, any such
tax from any payment made to the Participant for which the Participant is
responsible. The Company or any of its Affiliates and the Trustee may make such
provisions and take such steps as it/they may deem necessary or appropriate for
the withholding of all taxes required by law to be withheld with respect to
Option granted under the Plan and the exercise thereof, including, but not
limited, to (i) deducting the amount so required to be withheld from any other
amount then or thereafter payable to a Participant, including by deducting any
such amount from a Participant’s salary or other amounts payable to the
Participant, to the maximum extent permitted under law and/or (ii) requiring a
Participant to pay to the Company or any of its Affiliates the amount so
required to be withheld as a condition of the issuance, delivery, distribution
or release of any Shares and/or (iii) by causing the exercise and sale of any
Option or Shares held by on behalf of the Participant to cover such liability up
to the amount required to satisfy minimum statutory withholding requirements. In
addition, the Participant will be required to pay any amount, including
penalties, that exceeds the tax to be withheld and transferred to the tax
authorities, pursuant to applicable Israeli tax regulations.

 

4

 

 

7.2 THE PARTICIPANT IS ADVISED TO CONSULT WITH A TAX ADVISOR WITH RESPECT TO THE
TAX CONSEQUENCES OF RECEIVING OR EXERCISING THE OPTION OR TRANSFER OF THE
SHARES.

 

8.Securities Laws

 

8.1. Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Option unless the exercise of such Option and the issuance and delivery of such
Shares shall comply with applicable securities and other laws and shall be
further subject to the approval of counsel for the Company with respect to such
compliance. The inability of the Company to obtain authority from any regulatory
body having jurisdiction, which authority is deemed by the Company’s counsel to
be necessary to the lawful issuance and sale of any Shares hereunder, shall
relieve the Company of any liability in respect of the failure to issue or sell
such Shares as to which such requisite authority shall not have been obtained.

 

8.2 Legends. Participant understands and agrees that to the extent Shares
issuable upon exercise of options are not registered under the Securities Act of
1933, the Company may cause the legends set forth below or legends substantially
equivalent thereto, to be placed upon any certificate(s) evidencing ownership of
the Shares together with any other legends that may be required by the Company
or by applicable securities laws:

 

THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER OR QUALIFIED UNDER
THE SECURITIES LAWS OF ANY STATE OR JURISDICTION AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL QUALIFIED OR
REGISTERED UNDER THE APPLICABLE SECURITIES LAWS OF THE APPLICABLE JURISDICTION,
OR, IN THE OPINION OF COMPANY COUNSEL SATISFACTORY TO THE ISSUER OF THESE
SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN
COMPLIANCE WITH AN EXEMPTION UNDER THE APPLICABLE SECURITIES LAWS OF SUCH
JURISDICTION. HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE APPLICABLE SECURITIES LAWS.

 

9.Adjustments upon Certain Transactions

 

In the event of corporate transactions, the provisions of Section 3.2 of the
Plan will apply, unless otherwise explicitly provided in the Notice of Option
Grant.

 

10.Data Privacy

 

Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other Option grant materials by and among,
as applicable, the Company, the Trustee and their parent, subsidiaries and
affiliates for the purpose of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that
Participant is not obligated under law to provide any information or consent to
the collection, use and transfer of any Data. However, without such consent
participation in the Plan may not be possible. Participant understands that the
Company may hold, collect and produce certain personal information about
Participant, including, but not limited to, Participant’s name, home address and
telephone number, date of birth, identification number, salary, nationality, job
title, any shares or directorships held in the Company, details of all options
or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). Participant understands that Data
may be transferred to any third parties assisting the Company with the
implementation, administration and management of the Plan, including the
Trustee. Participant understands that the recipients of the Data may be located
in Israel, the United States of America, or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than Participant’s
country. Participant hereby authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, including further
transfers, for the purpose of implementing, administering and managing
Participant’s participation in the Plan, including any transfer of such Data as
may be necessary or appropriate to the Trustee, a broker, escrow agent or other
third party with whom the Shares acquired upon exercise of the Option may be
deposited.

 

5

 

 

11.Miscellaneous.

 

11.1 Continuance of Employment. Participant acknowledges and agrees that the
vesting of shares pursuant to the vesting schedule hereof is earned only by
continuing as a service provider at the will of the Company (or its Affiliate)
(not through the act of being hired, being granted this Option or acquiring
Shares hereunder). Participant further acknowledges and agrees that in the event
that Participant incurs a Termination Date prior to the final vesting date, the
unvested portion of his/her Option shall not vest and shall not become
exercisable. Participant further acknowledges and agrees that this Agreement,
the transactions contemplated hereunder and the vesting schedule set forth
herein do not constitute an express or implied promise of continued engagement
as a service provider for the vesting period, for any period, or at all, shall
not interfere in any way with Participant’s right or the right of the Company or
its Affiliate to terminate Participant’s relationship as a service provider at
any time, with or without cause, and shall not constitute an express or implied
promise or obligation of the Company to grant additional Option to Participant
in the future.

 

11.2 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without reference
to conflicts of law principles, except that applicable Israeli laws, rules and
regulations (as amended), including the Ordinance, shall apply to any mandatory
tax matters arising hereunder.

 

11.3 Entire Agreement. This Agreement, together with the Notice of Option Grant,
the Plan and the Trust Agreement, constitutes the entire agreement between the
parties hereto and supersedes all prior agreements, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof. No agreement or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement, the Notice of
Option Grant or the Plan.

 

11.4 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Company, its successors and assigns, and the Company
shall require such successor or assign to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession or assignment had taken place.
The term “successors and assigns” as used herein shall include a corporation or
other entity acquiring all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.

 

*             *             *

 

6

 

 

By the signature of the Participant and the signature of the Company’s
representative below, Participant and the Company agree that the Option is
granted under and governed by (i) this Option Agreement, (ii) the Plan, a copy
of which has been provided to Participant or made available for his/her review,
(iii) Section 102(b)(2) of the Ordinance and the Rules, and (iv) the Trust
Agreement, a copy of which has been provided to Participant or made available
for his/her review. Furthermore, by Participant’s signature below, Participant
agrees that the Option will be issued to the Trustee to hold on Participant’s
behalf, pursuant to the terms of the Ordinance, the Rules and the Trust
Agreement.

 

In addition, by his signature below, Participant confirms that he is familiar
with the terms and provisions of Section 102, particularly the Capital Gains
Track described in subsection (b)(2) thereof, and agrees that he will not
require the Trustee to release the Option or Shares to him, or to sell the
Option or Shares to a third party, during the Restricted Holding Period, unless
permitted to do so by applicable law.

 

In Witness Whereof, the Company has caused this Option Agreement to be executed
by its duly authorized officer and the Participant has executed this Option
Agreement as of the Date of Grant.

 

BiomX Inc.   Participant       By:         Name: Jonathan Solomon       Title:
Chief Executive Officer    

 

7

 

 

EXHIBIT A

 

Notice of Option Grant

 

Dear ________________:

 



I am pleased to inform you that the Compensation Committee of the Board of
Directors of BiomX Inc. (the “Company”) has decided to grant you the following
option to purchase shares of Commons Stock of the Company, par value USD 0.0001
per share, subject to the terms and conditions of the BiomX Inc. 2019 Omnibus
Long-Term Incentive Plan (including the Israeli Appendix thereto, the “Plan”)
and the Option Agreement, as follows:



 

Type of Option: Section 102 – Capital Gains Track Total Number of Shares covered
by this Option Grant:   Exercise Price Per Share: USD Date of Option Grant:  
Option Expiration Date: 10 Years from Date of Option Grant Vesting Commencement
Date   Vesting Schedule:



25% of the shares subject to the Option covered by this grant shall vest on the
first anniversary of the Vesting Commencement Date. Thereafter, the shares
subject to the Option shall vest in 12 equal quarterly installments (every 3
months), each equal substantially to 6.25% of the shares subject to the Option
granted herein, over three years.

 

All vesting is subject to the Participant continuing to be an employee of the
company on such vesting date.

Special Terms (if any):

 

See below

 



Special Terms (double trigger acceleration):

 

In the event of a Qualifying Termination (as such term is defined below) the
Option shall immediately and fully accelerate and become fully vested.

 

The term “Qualifying Termination” shall mean a Termination Date that occurs
within the twelve (12) month period following the occurrence of a Change in
Control as a result of an involuntary termination without Cause or a voluntary
termination with Good Reason.

 



The term “Cause” shall mean: (i) the Participant’s conviction of, or plea of
guilty or no contest to, a felony, fraud or any crime involving moral turpitude;
(ii) a material breach of the Participant’s fiduciary duties towards the Company
or any Related Company, including theft, embezzlement, or self-dealing, (iii)
engagement in competing activities, or a material breach of the Participant’s
confidentiality and non-disclosure obligations towards the Company or any
Related Company, or (iv) any other circumstance under which severance pay (or
part of them) may be denied from the Participant upon a termination of
employment under Israeli law.



 



The term “Good Reason” shall mean the Participant’s resignation from employment
within forty-five (45) days after the occurrence, without his or her written
consent, of any of the following events if such event is not cured by the
Company within the period described below; provided, however, that the
Participant must give written notice to the Company within fifteen (15) days
after the occurrence of the event allegedly constituting Good Reason, and the
Company shall have ten (10) days to cure after such notice; (i) a material
diminution in Participant’s authority, responsibilities or reporting lines
(following such Change in Control), (ii) a reduction by the Company in the total
compensation that the Participant is eligible to earn provided that an
across-the-board reduction in the salary made in the same proportion to other
similarly situated Participants shall not constitute such a reduction; (iii) the
Company or a Related Company commits a material breach of the employment
agreement of the Participant, if applicable, or (iv) the Company requires the
Participant to move his or her primary place of employment to a location more
than eighty kilometers from his or her primary place of employment as of the
date of the Change in Control.



  

All capitalized terms in this Notice shall have the meaning assigned to them in
this Notice, the Plan or the Option Agreement, as applicable. The terms and
conditions governing your grant are set forth in the Plan and Option Agreement.
This grant is contingent upon your execution of the Option Agreement.

 

Congratulations.

 

  Yours truly           BiomX Inc.

 

8

 

 

EXHIBIT B

 

NOTICE OF EXERCISE


 

BiomX Inc.

 

Attention: [Chief Financial Officer/ Chief Executive Officer]

 

1. Option. I have been granted an option (the “Option”) to purchase Shares of
BiomX Inc. (the “Company”) pursuant to the BiomX Inc. 2019 Omnibus Long-Term
Incentive Plan (including the Israeli Appendix thereto, the “Plan”), the Notice
of Option Grant (the “Notice”) and Option Agreement (the “Option Agreement”), as
follows:

 

Date of Option Grant: [_____] Number of Shares subject to the Option: [_____]
Exercise Price per Share: US$

 

2. Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of Shares, all of which are vested in accordance with the
Notice and the Option Agreement:

 

Total Number of Shares Purchased: [_____] Total Exercise Price (Total Shares X
Price Per Share): US$

 

3. Payments. Enclosed is the payment in full of the total exercise price for the
Shares in the following form(s), as authorized by my Option Agreement:

 

Cash: US$/NIS Check: US$/NIS Circle the appropriate currency of actual payment  
 

 

4. Tax Withholding. I explicitly acknowledge Section 7 of the Option Agreement,
with respect to its bearing of any tax consequences in connection to the Option,
and the exercise thereof, and without limitation hereby authorize payroll
withholding and otherwise will make adequate provision for all applicable tax
withholding obligations of the Company, if any, in connection with the Option,
all as more completely described in the Option Agreement and Plan.

 

5. Participant Information.

 

Participant’s address is: [_____]     Participant’s ID Number is: [_____]

 

6. Binding Effect. I agree that the Shares are being acquired in accordance with
and subject to the terms, provisions and conditions of the Plan and the Option
Agreement and the Trust Agreement between the Company and the Trustee, to all of
which I hereby expressly assent. This Agreement shall inure to the benefit of
and be binding upon my heirs, executors, administrators, successors and assigns.

 

9

 

 

7. Transfer. I ACKNOWLEDGE THAT THE TRANSFER OF THE SHARES IS SUBJECT, AMONG
OTHER THINGS, TO THE APPLICABLE RESTRICTIONS PROVIDED BY THE PLAN AND THE
COMPANY’S CHARTER DOCUMENTS, AND PARTICULARLY THOSE RESTRICTIONS IMPOSED IN THE
FRAMEWORK OF SECTION 102(B)(2) OF THE ISRAELI TAX ORDINANCE ASAMENDED FROM TIME
TO TIME.

 

I understand that I am purchasing the Shares pursuant to the terms of the Plan,
the Notice of Option Grant and the Option Agreement, copies of which I have
received and carefully read and understand.

 

    Very truly yours,                 (Signature)     Print Name     Dated:
Receipt of the above is hereby acknowledged.     BiomX Inc.           By:
                                               Title:       Date:       

 

 

10

 

